 Case 1:16-cv-00098-LPS Document 49 Filed 03/22/19 Page 1 of 1 PageID #: 123




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


JAMES A. JONES,                           )
                                          )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                 Civil Action No. 16-00098-LPS
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Defendant.              )
_________________________________________ )


                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby stipulated and

agreed by and between all parties that the above-captioned case shall be dismissed with prejudice

as to any and all claims made by any and all parties.


/s/ George B. Codding                              /s/ Laura D. Hatcher
George B. Codding II (DE Bar No. 5999)             Laura D. Hatcher (DE Bar No. 5098)
Lundy Law LLP                                      Assistant United States Attorney
1600 Pennsylvania Avenue, Suite C                  1313 N. Market St., P.O. Box 2046
Wilmington, DE 19806                               Wilmington, Delaware 19899-2046
Telephone: 302-351-0770                            Telephone 302-573-6277
gcodding@lundylaw.com                              Laura.hatcher@usdoj.gov

Dated: March 22, 2019                              Dated: March 22, 2019
